[Cite as State v. Wright, 2011-Ohio-2657.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                     Nos. 92594 and 95096




                                        STATE OF OHIO

                                             RELATOR
                                             vs.

                                               WILLIAM WRIGHT

                                  RESPONDENT




                                        JUDGMENT:
                                    APPLICATION DENIED


                               Criminal Appeal from the
                         Cuyahoga County Court of Common Pleas
                                  Case No. CR-508029

        BEFORE: Jones, P.J., Keogh, J., and E. Gallagher, J.
       RELEASED AND JOURNALIZED:   May 27, 2011

FOR APPELLANT

William Wright, Pro se
Inmate #561-218
Grafton Correctional Institution
2500 S. Avon Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Diane Smilanick
Assistant Prosecuting Attorney
The Justice Center, 9 Floor
                     ht




1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, J.:

       {¶ 1} On May 5, 2011, the applicant, William Wright (“Wright”), pursuant to App.R.

26(B) and State v. Murnahan (1992), 63 Ohio St.3d 60, 584 N.E.2d 1204, applied to reopen

this court’s judgments in State v. Wright, Cuyahoga App. No. 92594, 2010-Ohio-243 (Case 1)

and State v. Wright, Cuyahoga App. No. 95096, 2011-Ohio-733 (Case 2).              In Case 1, this

court affirmed Wright’s convictions for four counts of child endangering, but reversed and

remanded for resentencing because the four counts were allied offenses.       In Case 2, this court

affirmed the resentencing in which the state merged Counts 2, 3, and 4 into Count 1, and the

trial court reimposed the original sentence of eight years for Count 1.     Wright argues that his

appellate lawyers were ineffective for failing to argue, inter alia, the validity of the

indictments, the sufficiency and weight of the evidence, the propriety of the evidence, and the

harshness of the sentence.   For the following reasons, this court denies the application.

       {¶ 2} App.R. 26(B)(1) and (2)(b) require applications claiming ineffective assistance

of appellate counsel to be filed within 90 days from journalization of the decision unless the

applicant shows good cause for filing at a later time.            Wright filed this application

approximately 15 months after the journalization of Case 1.          Thus, to the extent that he is

seeking to reopen Case 1, the application is untimely on its face.     Wright makes no attempt to
show good cause for his untimely filing.

          {¶ 3} Furthermore, res judicata properly bars this application.   See, generally, State

v. Perry (1967), 10 Ohio St.2d 175, 226 N.E.2d 104.       Res judicata prevents repeated attacks

on a final judgment and applies to all issues which were or might have been litigated.        In

Murnahan, the Supreme Court of Ohio ruled that res judicata may bar a claim of ineffective

assistance of appellate counsel unless circumstances render the application of the doctrine

unjust.

          {¶ 4} In the present case, Wright filed his own appellate briefs in both Case 1 and

Case 2.        Most of his current arguments are variations on the arguments he, his lawyers or

this court previously raised.    Furthermore, the courts have repeatedly ruled that res judicata

bars an application to reopen when the appellant has filed a pro se brief. State v. Tyler, 71

Ohio St.3d 398, 1994-Ohio-8, 643 N.E.2d 1150,        cert. denied (1995), 516 U.S. 829,116 S.Ct.

98, 133 L.Ed.2d 53; State v. Boone (1996), 114 Ohio App.3d 275, 683 N.E.2d 67; State v.

Barnes (Mar. 13, 1986), Cuyahoga App. No. 50318, reopening disallowed (Mar. 4, 1994),

Motion No. 136464; State v. Williams (Oct. 31, 1996), Cuyahoga App. No. 69936, reopening

disallowed (Apr. 24, 1997), Motion No. 280441; and State v. Larkins (Oct. 8, 1987),

Cuyahoga App. Nos. 52779 and 52780, reopening disallowed (Aug. 19, 1996), Motion No.

268671.      In State v. Reddick (1995), 72 Ohio St.3d 88, 90-91, 647 N.E.2d 784, the Supreme

Court of Ohio stated: “Neither Murnahan nor App.R. 26(B) was intended as an open invitation
for persons sentenced to long periods of incarceration to concoct new theories of ineffective

assistance of appellate counsel in order to have a new round of appeals.”

       Accordingly, the application for reopening is denied.




LARRY A. JONES, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN A. GALLAGHER, J., CONCUR